Case 5:21-cv-00076-gwc Document5 Filed 06/29/21 Page 1of 4

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

 

KIMBERLY D. CROSSON,
Plaintiff,
V.
NORTH COUNTRY FEDERAL CREDIT

UNION; ROBERT MORGAN, CEO;
MELISSA JEWETT

Case No. 5:21-cv-68

V.

ANDREW SOLL; SOCIAL SECURITY
ADMINISTRATION

Case No. 5:21-cv-71

V.

TOWN OF BRIGHTON ISLAND POND;
JOEL T. COPE; MICHAEL STRAIT;
JEFFREY NOYES

Case No. 5:21-cv-72

V.

T.J. DONOVAN Case No. 5:21-cv-76

V.

ROBERT MCKENNA; HUGH
O’DONNELL; SEAN BRENNAN;
MATTHEW BIRMINGHAM

Case No. 5:21-cv-77

V.
MARY HARE; JEFFREY HARE Case No. 5:21-cv-78
V.
MICHAEL HARRINGTON Case No. 5:21-cv-79

V.

Nee NON ONT i OO OO T_T oe ee ee ae a
Case 5:21-cv-00076-gwc Document5 Filed 06/29/21 Page 2 of 4

VERMONT LEGAL AIDE; KELLI
KAZMARKI; JESSICA RADFORD

Vv.

VERMONT STATE POLICE; AMY
BOSARE; JASON LATERNEAU

Vv.
KATHRYN PIPER; PIPER LAW FIRM
Vv.

T.J. DONOVAN; NORTHEAST
KINGDOM HUMAN SERVICES
MENTAL HEALTH; DEVIL; PHIL
SCOTT; VERMONT STATE REPS

V.

WINDHAM COUNTY PROBATE
COURT; T.J. DONOVAN; RAYMOND
MASSUCCO; STEVEN ANKUDA

V.

VERMONT DEPARTMENT OF
CHILDREN AND FAMILY SERVICES;
COMMISSIONER OF ADULT
PROTECTIVES; DEVIL; T.J. DONOVAN;
PHIL SCOTT; VERMONT STATE REPS,

V.

TOWN OF BELLOWS FALLS; SCOTT
PICKUP; SINETTE; DAVID BEMIS;
RAYMOND MASSUCCO; STEVEN
ANKUDA; T.J. DONOVAN; PHIL
SCOTT; STATE REPS; BRATTLEBORO
VERMONT PROBATE COURT;
BRATTLEBORO VERMONT PROBATE
COURT JUDGE; BRATTLEBORO
VERMONT PROBATE COURT ADMIN,

V.

Nee ee ee ee ee ee ee ee ee a ee ee ee ee ee Se ee ee ee ee ee ee ee ee es ee ee ee ee ee ee ee oe Ae ee ee Ne ee Ne ee be ee a

Case No. 5:21-cv-80

Case No. 5:21-cv-81

Case No. 5:21-cv-82

Case No. 5:21-cv-88

Case No. 5:21-cv-89

Case No. 5:21-cv-90

Case No. 5:21-cv-91
Case 5:21-cv-00076-gwc Document5 Filed 06/29/21 Page 3 of 4

ADAM DIONNE
Vv.
KEVIN J. BICKFORD; DEVIL,
v.

VERMONT DEPARTMENT OF LABOR;
ERIC HARRINGTON; MICHELE
BROWN; ROGER V.; T.J. DONOVAN;
PHIL SCOTT; BERNIE SANDERS; GAIL
IRELAND; PATRICK LEAHY; PETER
WELCH; DEVIL; DIRK ANDERSON;
STATE REPS; GOVERNMENT
OFFICIALS,

Vv.

UNITED STATES POSTAL SERVICE;
STEVE WRIGHT; AARON WHITCOMB,

Defendants.

New Ne ee ee ee” ee” ee ee ee ee ee NN ee ee Se NL’

Case No. 5:21-cv-92

Case No. 5:21-cv-93

Case No. 5:21-cv-94

Case No. 5:21-cv-97

ORDER TO SHOW CAUSE

Kimberly Crosson has filed multiple lawsuits in this court in which she represents herself.

In 2021 alone, she filed eighteen cases. She frequently contacts the clerk’s office by telephone to

seek information about her cases and court procedures. The court has recently learned that she

records these conversations and posts the recordings to YouTube.

Recording telephone conversations with court staff without permission and publishing

these conversations on the internet is inappropriate conduct. It is not illegal under federal or

Vermont law to record a conversation so long as one participant (here, Ms. Crosson) consents.

As a matter of court policy, however, the court protects its staff from recording and publication

of phone calls. Recording and publication may unfairly expose a staff member to online

harassment or other misconduct. The court is a public forum and court filings and proceedings

are open to all with few exceptions. But calling a staff member seeking an explanation or answer

3
Case 5:21-cv-00076-gwc Document5 Filed 06/29/21 Page 4 of 4

to a question which becomes public can place the staff member in an unfair position of appearing
to provide a public comment on a pending case.

The court has scheduled a hearing for July 6, 2021, at 2;00 p.m. to provide Ms. Crosson
with an opportunity to explain her reason(s) for the publication. In particular, the court will ask
her to show cause why she should not be limited to contact with the court by mail, email, in-
person visits to the court’s public counters, or electronic filing. Ms. Crosson shall appear for the
hearing in person. If she does not appear, the court will enter an order limiting her contact with
court personnel to mail, email, and in person or electronic filing.

SO ORDERED.

Dated at Rutland, in the District of Vermont, this 29" day of June 2021.

nal

Geoffrey W. Crawford, Chief Judge
United States District Court
